Citation Nr: 0921730	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for scars, 
status-post skin grafts, abdomen and right thigh.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the thoracolumbar 
spine (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1947 to 
June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In correspondence dated in November 2004, while the case was 
still under the jurisdiction of the RO, the Veteran withdrew 
the appeal for an increased rating for the forehead scar.  As 
such, the issue is not before the Board.  See 38 C.F.R. 
§ 20.204(b)(3) (2008).

The Veteran's representative has made a motion to Advance on 
Docket due to the Veteran's advanced age.  The motion was 
granted and this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

 
REMAND

Scars

In March 2004 the Veteran was accorded a compensation and 
pension (C&P) muscles examination.  Physical examination 
revealed a 21 centimeter scar in the lateral aspect of the 
lower right lower leg in a U-shape.  The scar was well healed 
and there was an area of puffiness at the bottom of the scar.  
There was no mention of pain, tenderness, or limitation of 
motion due to the scars in this area.  The examination was 
not a thorough examination in that the right thigh scar was 
not fully evaluated and the abdomen scar was not addressed.  
Therefore, this examination report is insufficient.

Accordingly, the Veteran should be provided another C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

Degenerative disc disease of the thoracolumbar spine

In a rating decision dated in October 2004 the RO granted 
service connection for degenerative disc disease of the 
lumbosacral spine and assigned a disability rating of 20 
percent effective July 27, 2004.  The Veteran has appealed 
this initial rating.  

In September 2004 the Veteran was accorded a C&P spine 
examination.  During the examination the Veteran reported 
that he had lower back pain in the area of the lumbosacral 
spine over a long period of time.  He reported that the pain 
was present constantly with flare-ups that occurred every 
other day.  He rated his pain at four or five.  The pain was 
a combination of aching and stiffness.  He stated that his 
back pain was aggravated by forward bending, twisting and 
turning, walking more than 25 steps, attempts to lift objects 
heavier than five pounds, prolonged standing longer than 20 
minutes, and prolonged sitting longer than 30 to 45 minutes.  
He described additional limitation of motion and functional 
impairment during flare-ups.  He stated that he was 
independent in all activities of daily living but flare-ups 
reduced his independent activities by 25 percent.  He 
reported that he did not experience bladder complaints, bowel 
complaints, or erectile dysfunction.  He stated that he used 
assistive devices and that he was able to walk 25 feet but no 
further.  He reported that he received epidural steroid 
injections for relief of pain.  

During the examination the Veteran exhibited grimacing and 
limitation of motion.  Physical examination revealed some 
loss of lumbar lordosis.  There was some generalized 
paravertebral tenderness over the lumbosacral spine.  There 
was no suggestion of sacroiliac joint tenderness or pain over 
the articular surfaces of either hip.  Bilateral straight leg 
raises were positive.  Range of motion revealed forward 
flexion to 60 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 20 degrees, and bilateral rotation to 
20 degrees.  He was able to do three repetitions of forward 
flexion but each time appeared to cause him more pain.  He 
reduced his range of motion of forward flexion by at least 10 
degrees with each repetitive movement.  Limitation occurred 
from pain.  With standing there were postural abnormalities 
secondary to his left above-the-knee amputation and the 
placement of his prosthesis.  He placed more weight on the 
right side than on the left side.  His gait was very 
antalgic, favoring the left side.  Motor examination revealed 
no evidence of atrophy or abnormal movements.  Tone and 
strength were intact on the right lower extremity.  Right 
reflexes were intact.  A MRI taken in July 2004 showed 
multilevel stenosis of the lumbosacral spine and of extensive 
multilevel degenerative changes.  Diagnosis was extensive 
degenerative disc disease throughout the lumbosacral spine 
and MRI evidence of multilevel stenosis of the lumbosacral 
spine.  The examiner opined that the degenerative changes 
that caused the lumbar stenosis were directly related to the 
trauma incurred in 1953.  She opined that he placed continual 
pressure on the lumbosacral spine as a result of his 
antalgia.  

VA medical records include a March 2005 follow-up examination 
after lumbar surgery by a private physician Dr Goss.  It does 
not appear that the records of this surgery are in the claims 
file although it was noted in the VA medical records that the 
operative report and other documents were included in the 
paper record.  Those records should be requested, and 
associated with the Veteran's claims file.  Given that the 
Veteran required surgery to his low back since the last VA 
examination, the Board feels that the condition may have 
worsened and that an updated examination to determine the 
exact nature and severity of the Veteran's low back 
disability/condition is in order.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent, and severity of his lumbar spine 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Mountain Heart VA 
Medical Center dating from August 19, 2005, to the present.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from 
Mountain Heart VA Medical Center 
dating from August 19, 2005 to the 
present.  In addition, request 
medical records pertaining to surgery 
of the spine in March 2005, which 
were noted to have been filed in the 
Veteran's paper record.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.  

2.  If the surgical records are not 
obtained from the Veteran's VA paper 
medical records, request that the 
Veteran provide private treatment 
records pertaining to his service-
connected lumbosacral spine 
disability from Dr. Goss or that he 
provide completed authorization forms 
that would allow VA to request the 
records.  

3.  Schedule the Veteran for an 
appropriate examination for evaluation 
of his right thigh and abdominal 
scars.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must 
indicate in the report provided that 
the claims file was reviewed.  All 
indicated tests should be performed, 
and all findings reported in detail.  
The examiner is specifically requested 
to respond as follows:

*	specify, in inches or 
centimeters, the area comprising the 
right thigh and abdominal scar(s), 
*	state whether the scars are 
unstable, tender, painful, or 
productive of limitation of function; 
and 
*	state whether the scars are deep 
or superficial. 

4.  The Veteran should be accorded 
the appropriate examination for spine 
disorders.  The report of examination 
should include a detailed account of 
all manifestations of the service-
connected back disability and any 
related neurological abnormalities 
present and any functional loss due 
to pain, weakness, fatigability, 
incoordination or pain on movement of 
a joint in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  To 
the extent possible, the additional 
range of motion lost due to any of 
the above should be set forth in the 
report.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in 
conjunction with the examination.  
The examiner should provide a 
complete rationale for all 
conclusions reached.

5.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



